NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted February 17, 2015* 
                                 Decided February 18, 2015 
                                               
                                           Before 
 
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          JOHN DANIEL TINDER, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐2476 
 
SHARON HOLYFIELD‐COOPER,                            Appeal from the United States District 
      Plaintiff‐Appellant,                          Court for the Northern District of 
                                                    Illinois, Eastern Division. 
      v.                                             
                                                    No. 13 C 3625 
THE BOARD OF EDUCATION OF THE                        
CITY OF CHICAGO,                                    Ronald A. Guzmán, 
      Defendant‐Appellee.                           Judge. 
                                                 

                                          O R D E R 

      Sharon  Holyfield‐Cooper,  a  former  Chicago  public  school  teacher  with  hearing 
loss,  appeals  the  grant  of  summary  judgment  for  the  Board  of  Education  in  this  suit 
asserting claims under the Americans with Disabilities Act, see 42 U.S.C. § 12112(a). We 
affirm. 


                                                 
            *  After  examining  the  briefs  and  the  record,  we  have  concluded  that  oral 

argument  is  unnecessary.  Thus  the  appeal  is  submitted  on  the  briefs  and  the  record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 14‐2476                                                                            Page 2 
 
     Holyfield‐Cooper was hired in August 2008 by Katherine Tobias, the principal at 
George Washington Carver Elementary School in Chicago, to become assistant principal.   
The  two  women  soon  thereafter  attended  a  training  session  at  which  the  Board’s 
nepotism policy was discussed, and Holyfield‐Cooper says that she told Tobias at this 
time  about  her  hearing  loss.  (She  wears  hearing  aids.)  Several  weeks  later  Tobias 
removed Holyfield‐Cooper from her position after learning that Holyfield‐Cooper had a 
cousin who worked at Carver and would be under her supervision, in violation of the 
nepotism  policy.  At  that  time  Holyfield‐Cooper  accepted  Tobias’s  offer  to  take  on 
teaching duties.   

     In  December  2008  Holyfield‐Cooper  met  with  Tobias,  who  raised  certain 
classroom‐management  concerns,  including  complaints  from  students  that 
Holyfield‐Cooper  sometimes  could  not  hear  them  or  would  even  ignore  them.  Tobias 
asked Holyfield‐Cooper not to turn her hearing aids off or down while she was in the 
classroom. 

      During  the  2009–10  school  year,  Holyfield‐Cooper  twice  violated  school  policies. 
First,  Holyfield‐Cooper  received  a  5‐day  suspension  when  she  gave  false  statements 
during an investigation of a report she filed against Assistant Principal Wanda Withers, 
whom  she  accused  of  hitting  a  student,  and  after  she  left  her  students  unattended  in 
violation of school policy. In the notice of pre‐discipline hearing, Tobias wrote, among 
other things: “Per our conversation last year, you were asked to wear your hearing aid at 
all times. Daily observations by administrators, staff members, and students continue to 
prove that you refuse to wear your hearing aid and therefore are jeopardizing student’s 
safety, education, and your job performance.” Holyfield‐Cooper violated school policy a 
second time when she pushed an uncooperative student. After investigating the incident 
by  interviewing  students,  Withers  reported  Holyfield‐Cooper  to  the  Department  of 
Child and Family Services. 

      In November 2009 Holyfield‐Cooper filed her first charge with the EEOC, claiming 
that she was demoted in 2008 and suspended because Tobias was discriminating against 
her on account of her hearing loss. 

        During  the  2010‐2011  school  year,  Holyfield‐Cooper  was  suspended  for  14  days 
for  failing  to  properly  supervise  students.  In  one  incident  Holyfield‐Cooper  failed  to 
intervene when a fight in her classroom broke out and left a student with two black eyes 
and  a  fractured  nose.  After  this  suspension  (and  on  Tobias’s  recommendation),  the 
Board warned Holyfield‐Cooper that she was at risk of dismissal if her performance did 
not improve.   
No. 14‐2476                                                                             Page 3 
 
      Holyfield‐Cooper  filed  an  amended  charge  with  the  EEOC  in  July  2011,  claiming 
that administrators were retaliating against her for complaining of discrimination in 2009. 

     Holyfield‐Cooper  resigned  at  the  end  of  the  2012  school  year,  after  Tobias  had 
lowered  her  “efficiency  rating”  from  excellent  to  unsatisfactory.  Tobias  justified  the 
changed  mark  based  on  the  two  suspensions  and  an  incident  in  October  2011  when 
Holyfield‐Cooper failed to apprise the school of an upcoming absence. The lower rating 
required  Holyfield‐Cooper  to  engage  in  a  remediation  plan,  but  she  instead  stopped 
coming to work in April and resigned ten days later.   

    Holyfield‐Cooper  then  filed  her  third  EEOC  charge  in  January  2013  claiming  that 
Tobias suspended her the second time and marked her down because of her hearing loss. 

      Holyfield‐Cooper brought this suit under the ADA in May 2013, asserting that she 
was  constructively  discharged,  subjected  to  both  discrimination  and  retaliation,  and 
exposed to a hostile work environment—all because of her disability. Holyfield‐Cooper 
claimed  that  Tobias  discriminated  against  her  based  on  her  disability  when  she 
(1) transferred her to a teaching position soon after learning about her hearing loss and 
(2)  did  not  discipline  similarly  situated  teachers  who  had  classroom  management 
problems.  Holyfield‐Cooper  also  asserted  that  she  was  retaliated  against  for 
complaining  of  discrimination  in  2009  when  she  was  suspended  twice,  when  Tobias 
alleged  that  she  was  absent  without  approval  and  lowered  her  efficiency  rating,  and 
when the Board failed to provide a remediation plan. Finally Holyfield‐Cooper asserted 
that Tobias’s actions created a hostile work environment and constructively forced her to 
resign her position.   

     The  district  court  granted  the  Board’s  motion  for  summary  judgment.  Regarding 
her claim of discrimination in connection with her August 2008 transfer, the court found 
the claim untimely because she did not file her first EEOC charge until November 2009, 
more than 300 days later. Holyfield‐Cooper also failed to establish a prima facie case of 
discrimination based on  her punishment for poor classroom management because she 
produced no evidence showing that the teachers whom she identified as receiving better 
treatment were similarly situated to her. Holyfield‐Cooper’s retaliation claim failed, the 
court continued, because she presented no evidence of a causal connection between her 
protected  activity  and  the  adverse  employment  actions.  Finally,  Holyfield‐Cooper’s 
claims  of  hostile  work  environment  and  constructive  discharge  failed  because  she 
produced no evidence that the actions were motivated by her hearing loss, or that the 
alleged harassment was severe or pervasive. 
No. 14‐2476                                                                                   Page 4 
 
      Holyfield‐Cooper moved for reconsideration, arguing that the district court did not 
consider all of the exhibits that she had attached to her summary judgment motion, and 
in particular a student letter that, she says, corroborates her report about Withers hitting 
a  student.  The  court  had  stricken  the  exhibits  from  her  submissions  at  summary 
judgment  because  they  contained  unredacted  students’  names.  Although  the  redacted 
versions of those same exhibits already were attached to her complaint, the district court 
invited Holyfield‐Cooper to file the exhibits a second time within 21 days if she had the 
names redacted. Thirteen days later, however, the court granted summary judgment for 
the  Board.  In  denying  the  motion  to  reconsider,  the  district  court  stated  tersely  that  it 
had  “considered  all  relevant  documents  in  ruling  on  the  defendant’s  motion  for 
summary judgment.” 

      On appeal, Holyfield‐Cooper maintains that the district court did not consider the 
exhibits that were stricken from her submissions at summary judgment. It is true that the 
district court did not  elaborate what conclusions it may have drawn from the stricken 
documents,  but  the  court  already  had  access  to  a  redacted  version  of  the  exhibits  and 
emphasized that it had considered all relevant documents. Further, even if the judge had 
not considered these documents, Holyfield‐Cooper has not shown that she could have 
been prejudiced by the judge’s failure to do so. 

      Holyfield‐Cooper  next  invokes  equitable  tolling  as  a  ground  to  challenge  the 
determination that the claim based on her job transfer was time‐barred. She maintains 
that the 300‐day deadline should be tolled because she did not discover that the transfer 
was related to her hearing loss until some unidentified later date. But equitable tolling 
does not apply because Holyfield‐Cooper had the information necessary to realize that 
any possible claim arose in August 2008, when she was transferred to a teaching position 
(and by which time Tobias had already become aware of her hearing loss). See Jones v. 
Res‐Care, Inc., 613 F.3d 665, 670 (7th Cir. 2010); Beamon v. Marshall & Ilsley Trust Co., 411 
F.3d 854, 860–61 (7th Cir. 2005). 

      Holyfield‐Cooper disputes the conclusion that she failed to establish a prima facie 
case  of  discrimination  by  not  identifying  similarly  situated  teachers  who  had  been 
treated better than she. Holyfield‐Cooper states that Tobias and three veteran teachers 
received  better  treatment  when:  (1) between  1989  and  2004  Tobias  and  her  sister  were 
allowed  to  work  at  Carver  together,  which  violated  the  nepotism  policy;  and  (2)  the 
three teachers had difficulty supervising students and were not reprimanded. But as the 
district court rightly concluded, Holyfield‐Cooper presented no evidence to show that 
these  persons  were  “directly  comparable  to  [her]  in  all  material  respects,”  by,  for 
No. 14‐2476                                                                            Page 5 
 
example,  demonstrating  that  they  “held  the  same  position,  had  the  same  supervisor, 
[were]  subject  to  the  same  standards,  and  engaged  in  similar  conduct.”  Alexander  v. 
Casino Queen, Inc., 739 F.3d 972, 981 (7th Cir. 2014) (internal quotation marks omitted); 
see Cung Hnin v. TOA (USA), LLC, 751 F.3d 499, 504–05 (7th Cir. 2014). 

     Holyfield‐Cooper next challenges the court’s rejection of her retaliation claim and 
points  to  evidence  that  Tobias  reacted  to  her  EEOC  charge  by  unfairly  evaluating  her 
and failing to give her a remediation plan. But notably, as the district court explained, 
Holyfield‐Cooper did not offer evidence that Tobias or the Board retaliated against her 
because she complained of discrimination. See Hancock v. Potter, 531 F.3d 474, 479 (7th Cir. 
2008). Instead,  Holyfield‐Cooper  relies  only  on  the  timing  of  her  EEOC  filing  and  the 
subsequent discipline. But suspicious timing alone is not enough to support a finding of 
causation.  See  Cung  Hnin,  751  F.3d  at  508;  Henry  v.  Milwaukee  County,  539  F.3d  573, 
587 & n.11 (7th Cir. 2008). 

      Finally, Holyfield‐Cooper renews her argument that the disciplinary actions taken 
against her created a hostile work environment and constituted a constructive discharge. 
Even  if  we  assume  that  she  could  bring  a  hostile  work  environment  claim  under  the 
ADA, see Lloyd v. Swifty Transp., Inc., 552 F.3d 594, 603 (7th Cir. 2009) (declining to decide 
whether  hostile  work  environment  claim  is  actionable  under  the  ADA), 
Holyfield‐Cooper did  not  offer  evidence  that hostility toward her disability motivated 
the disciplinary actions taken against her. See Beamon v. Marshall Ilsley Trust Co., 411 F.3d 
854, 863–64 (7th Cir. 2005); Kersting v. Wal‐Mart Stores, Inc., 250 F.3d 1109, 1115 (7th Cir. 
2001).  Nor  did  she  offer  evidence  that  these  events  (or  warnings  not  to  turn  off  her 
hearing  aids  in  the  classroom)  were  sufficiently  egregious  to  support  claims  of  hostile 
environment or constructive discharge. See Chapin v. Fort‐Rohr Motors, Inc., 621 F.3d 673, 
679  (7th  Cir.  2010)  (stating  that  work  environment  must  be  unendurable  to  support  a 
constructive  discharge  claim);  Bennington v. Caterpillar, Inc.,  275  F.3d  654,  660  (7th  Cir. 
2001) (noting  that  work  environment  must  be  objectively  and  subjectively  hostile  and 
abusive to support claim of harassment). 

                                                                                        AFFIRMED.